Citation Nr: 1535622	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for membranous nephropathy and, if so, whether service connection, to include as secondary to service-connected hypertension, is warranted.  

2.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to a rating in excess of 10 percent for benign prostatitic hypertrophy (BPH) with history of prostatitis.  

5.  Entitlement to a rating in excess of 10 percent for left knee DJD.

6.  Entitlement to a rating in excess of 10 percent for right knee meniscectomy with DJD.  

7.  Entitlement to a compensable rating for left shoulder impingement syndrome.

8.  Entitlement to an initial compensable rating for allergic rhinitis.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

(The issue of whether the overpayment of VA compensation benefits in the amount of $ 1,778.29 due to the failure to withhold attorney fees was validly created is addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Daniel E. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. This appeal also stems from rating decisions issued in August 2012 and September 2012 by the RO in Atlanta, Georgia.  The Atlanta RO maintains jurisdiction of the Veteran's case.  

During the course of the appeal, an April 2011 Decision Review Officer decision awarded a 10 percent rating for the Veteran's BPH with history of prostatitis, effective March 21, 2008, the date VA received his increased rating claim.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that, subsequent to the October 2014 supplemental statement of the case, the Veteran and his attorney submitted additional evidence and, in June 2015, the Veteran's attorney waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38. C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The issue of whether new and material evidence has been received to reopen a claim of service connection for prostate cancer, now claimed as secondary to service-connected BPH, has been raised by the record in a June 2012 statement from Dr. C.H., but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to service connection for membranous nephropathy, entitlement to increased ratings for lumbar spine DJD, left and right knee disabilities, left shoulder impingement syndrome, and allergic rhinitis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in January 2007, the St. Petersburg, Florida, RO denied service connection for membranous nephropathy on a direct and secondary basis; the Veteran did not initiate an appeal from this determination, new and material evidence was not received within one year, and relevant service records have not been associated with the record since the issuance of the decision.  

2.  Evidence added to the record since the final January 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for membranous nephropathy.  

3.  Throughout the appeal period, the Veteran's diastolic blood pressure has been predominantly less than 110, and his systolic blood pressure has been predominantly less than 200.

4.  Throughout the appeal period, the Veteran's BPH with history of prostatitis has been predominately manifested by urinary frequency, with daytime voiding interval between two and three hours or awakening to void two times per night, without daytime voiding between one and two hours or awakening to void three to four times per night.  


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied entitlement to service connection for membranous nephropathy is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for membranous nephropathy has been received.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a rating in excess of 10 percent for hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

4.  The criteria for a rating in excess of 10 percent for BPH with history of prostatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.121, 4.115a, 4.115b Diagnostic Code 7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for membranous neuropathy is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Regarding the Veteran's increased rating claims, an April 2008 letter, sent prior to the January 2009 rating decision on appeal, notified him that, to substantiate a claim for increased compensation, the evidence must demonstrate a worsening or increase in the severity of the disability.  The notice also provided examples of the types of evidence that are relevant to establishing entitlement to increased compensation and also informed the Veteran his and VA's respective responsibilities in obtaining such evidence and information.  The April 2008 letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to his increased rating claims decided herein.

Concerning the duty to assist, the Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, records from the Social Security Administration, and private and VA treatment records.  The Veteran has not identified any additional, outstanding records necessary for the adjudication of the claims decided herein that have not been requested or obtained.  Therefore, the Board finds all relevant and available evidence has been obtained and associated with the record. 

The Veteran has also been afforded several VA examinations in conjunction with the increased rating claims being decided herein, including in April 2008, March 2012, September 2012, and March 2014.  The Veteran has not alleged that the VA examinations are inadequate to evaluate his hypertension and BPH with a history of prostatitis.  Moreover, the Board finds that the examinations were adequate for rating purposes, as they include an interview with the Veteran, an accurate summary of his history and symptoms, and are responsive to the rating criteria used to evaluate each service-connected disability.  As such, the Board finds that the VA examinations were adequate to adjudicate the Veteran's increased rating claims decided herein and no further examination is necessary.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his increased rating claims decided herein.

II.  Application to Reopen a Previously Denied Claim

The Veteran is seeking to reopen the previously denied claim of service connection for membranous nephropathy.  

By way of background, review of the record shows that, in January 2007, the RO in St. Petersburg, Florida, denied service connection for membranous nephropathy on a direct and secondary basis.  At that time, the RO considered the Veteran's service treatment records (STRs), which do not contain any symptoms, diagnosis, or treatment for kidney disease.  The RO also considered the Veteran's post-service VA and private treatment records dated from 2000 to 2006, which variously show he was diagnosed with membranous nephropathy and nephrotic syndrome in April 2005, which were noted to be most likely idiopathic.  The RO also considered a November 2006 VA examination report wherein the examiner noted that the Veteran's membranous nephropathy did not occur until 7 years after service and that his service-connected hypertension "played no role in contracting membranous nephropathy."  Based on the foregoing, the RO denied service connection for membranous nephropathy on the basis that the condition neither occurred in nor was caused by service and is not secondary to any service-connected disability.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 2007, the Veteran was advised of the decision and his appellate rights.  However, he did not file a notice of disagreement as to such denial.  In fact, no further communication regarding the Veteran's claim of entitlement to service connection for membranous nephropathy was received until March 2008, when VA received his application to reopen such claim.   

The Board has also considered the applicability of 38 C.F.R. § 3.156(b) and (c), as additional VA and private treatment records were associated with the claims file shortly after the issuance of the January 2007 rating decision and additional service treatment records were associated with the claims file in February 2011.  However, the additional VA and private treatment records associated with the claims file shortly after the January 2007 rating decision are not considered new and material to the claim of service connection for membranous nephropathy, as they do not indicate or suggest that the Veteran's membranous nephropathy is etiologically related to his military service or any service-connected disability.  Likewise, the service treatment records associated with the record in February 2011 are not relevant to this claim, as they do not contain any symptoms, diagnosis, or treatment for kidney disease.  Therefore, the Board finds that 38 C.F.R. § 3.156(b) and (c) are applicable in the instant case.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Therefore, as the Veteran did not initiate an appeal from the January 2007 rating decision, new and material evidence was not received within one year, and relevant service records have not been associated with the record since the issuance of the decision, it is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006) [(2015)].  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2008, the Veteran submitted an application seeking to reopen the previously denied claim of service connection for membranous nephropathy, as secondary to service-connected hypertension.  In January 2009, the St. Louis RO denied his claim, finding that the medical evidence does not show his membranous nephropathy is related to service-connected hypertension and there was no evidence of this disability during service.  

Since the January 2007 rating decision, several medical opinions have been associated with the record which address the likely relationship between the Veteran's membranous nephropathy and service-connected hypertension.  In May 2008, the Veteran's private physician, Dr. A.E., opined that the Veteran's membranous nephropathy is less likely caused by hypertension, as it is probably idiopathic, but he also noted that he did not have full documentation of the Veteran's blood work prior to his treatment.  In June 2012, the Veteran's private physician, Dr. E.F., opined that the Veteran's membranous nephropathy was likely complicated by his hypertension and also stated that, while it is impossible to know for certain if contaminated water exposure at Camp Lejeune contributed to the Veteran's renal failure, the possibility exists as there is a link between medications and chemicals causing membranous nephropathy.  In March 2014, a VA physician examined the Veteran and opined that the Veteran's membranous nephropathy is not due to or aggravated by hypertension, as he noted that medical literature review shows that hypertension is not an established cause for membranous nephropathy and that the treatment records and Veteran's statements show that his membranous nephropathy is not attributed to any specific cause.  Thereafter, in June 2014, Dr. E.F. provided an additional statement noting that, while membranous nephropathy is absolutely not caused by hypertension, it is aggravated thereby, as it is well-documented in nephrology literature that hypertension is a risk factor for progression of renal failure, regardless of cause, and that current guidelines in nephrology are for tight control of blood pressure to help retard that progression.  

While there was a medical opinion of record at the time of the January 2007 rating decision that addressed whether the Veteran's membranous nephropathy was incurred by service or caused or related to service-connected hypertension, e.g., the November 2006 VA opinion, the Board finds that the medical opinions associated with the record since the January 2007 rating decision are new, in that they were not of record at the time of the last final rating decision in January 2007.  The medical opinions are also material because they are probative of whether the Veteran's membranous nephropathy is aggravated by his service-connected hypertension, which was not addressed by the November 2006 VA opinion.  Furthermore, the private opinions that associate the Veteran's membranous nephropathy with his hypertension raises a reasonable possibility of substantiating his claim for service connection for the former disorder.  

Additionally, as explained below, the Board finds that the additional medical opinions, namely the March 2014 statement from Dr. E.F., triggers VA's duty to assist the Veteran by providing an adequate VA examination with an opinion addressing the likelihood that his membranous nephropathy is aggravated by his service-connected hypertension.  See Shade, supra.

Therefore, the Board finds that the evidence added to the record since the final January 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for membranous nephropathy.  As such, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for membranous nephropathy is reopened.   

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Hypertension

The Veteran is service-connected for hypertension, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  He filed a claim for an increased rating for hypertension in March 2008.

Under Diagnostic Code 7101, a 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more, while a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's hypertension is not warranted at any point pertinent to this appeal.

The Veteran was afforded a VA examination in April 2008.  His blood pressure was measured three times and the results were 189/108, 190/106, and 192/105.  The examiner noted there was no history of hospitalization or surgery for his hypertension but that continuous medication was needed to control his disability, which resulted in fatigue, memory impairment, and dyspnea.  The examiner also noted, however, that there was a history of hypertensive renal disease, e.g., stage 4 kidney disease, which required dialysis three days a week.  

During 2008, the Veteran's blood pressure was variously 171/110 and 133/84.  See VA treatment records dated May and September 2008.  In May 2008, Dr. A.E. noted the Veteran's blood pressure had been difficult to control recently.  

In January 2009, the Veteran's blood pressure was variously reported as 160/90, 176/80, and 181/101.  In February, a VA treatment record noted that his blood pressure readings had been running between 180s and 200 systolic, with his diastolic pressures in the low 100s.  In this regard, a February 2009 private treatment record reflects that the Veteran had been admitted to the hospital for hypertensive urgency, as his blood pressure had been elevated since developing a fistula.  His blood pressure readings were reported as 220/120, 189/95, and 121/49.  

Otherwise in 2009, VA treatment records reflect multiple blood pressure readings including, 150/92, 150/90, and 156/90 (March 2009); 151/93 and 152/84 (April 2009); 158/106 and 167/105 (May 2009); 132/88 and 141/79 (August 2009); 142/88, 143/91, and 142/91 (November 2009).  In November 2009, the Veteran reported that, while his blood pressure was high at dialysis, it usually improved at completion.  He also reported that his blood pressure readings at home were usually 150s over 80s.  Private treatment records dated in April 2009 reflect blood pressure readings including 202/110, 195/112, 189/116, 188/118, 187/106, and 178/109.  

In 2010, VA treatment records reflect multiple blood pressure readings including 160/90, 162/115, and 163/98 (May 2010); 158/105, 155/99, and 107/102 (December 2010).  In December 2010, the Veteran reported that his blood pressure readings were usually 150s over 90s.  

In 2011, VA treatment records reflect the following blood pressure readings: 162/100, 149/91, 158/105, and 155/99 (August 2011).  

In March 2012, VA treatment records reflect that the Veteran's blood pressure was 182/106 and 190/100.  At that time, the Veteran reported that his blood pressure had been very high since starting radiation therapy for prostate cancer and was usually 200s over the low 100s.  

In November 2013, his blood pressure was 130/80 and, in August 2014, his blood pressure was 120/73.  

The foregoing evidence reflects that, throughout the appeal period, the Veteran's diastolic pressure has not been predominantly 110 or more and his systolic pressure has not been predominantly 200 or more.  In making this determination, the Board acknowledges the evidence showing elevated blood pressure readings of 220/120 and 202/110 in February and April 2009, respectively.  While these blood pressure readings are elevated to the level contemplated by the 20 percent rating under Diagnostic Code 7101, the Board notes that the other blood pressure readings taken in February 2009 and April 2009 were not elevated to this degree, which preponderates against a finding that his blood pressure readings were predominately elevated during this time period to support a staged, increased rating.  Additionally, the Board notes that the evidence dated prior to and after February and April 2009 does not show diastolic or systolic pressure readings predominately elevated to 110 or 200 or more, respectively, to warrant an increased 20 percent rating.  

The Veteran is competent to report his symptoms and he is credible to the extent that he believes that the severity of his hypertension warrants a higher disability rating.  His competent and credible lay evidence is outweighed, however, by the competent and credible medical evidence that evaluates the true nature and severity of his hypertension disability based on clinical data obtained by objective examination.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests needed to determine the nature and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the objective medial evidence in regard to the type and degree of impairment caused by his hypertension.  Nevertheless, to the extent the Veteran is capable of taking his own blood pressure, including at home, there is no objective evidence of record showing that his diastolic pressure has been predominantly 110 or more or that his systolic pressure has not been predominantly 200 or more, to warrant a rating higher than 10 percent.  

As delineated above, the medical evidence preponderates against the award of a higher rating, as the criteria for a 20 percent rating under Diagnostic Code 7101 are not met.  It logically follows that the criteria for an even higher rating for hypertension are, likewise, not met.

The Board has considered whether additional staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's blood pressure readings have been relatively stable throughout the appeal period and have not more nearly approximated diastolic or systolic pressure predominately elevated to 110 or 200 or more.  Therefore, assigning staged ratings for such disability is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against the grant of a disability rating in excess of 10 percent for service-connected hypertension.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an increased rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B.  BPH with History of Prostatitis

In March 2008, the Veteran filed a claim seeking an increased rating for his service-connected BPH with history of prostatitis (hereinafter, BPH).  The RO initially denied the Veteran's increased rating claim by continuing the noncompensable rating in the January 2009 rating decision on appeal.  In April 2011, the RO increased his disability rating to 10 percent, effective March 21, 2008.  However, the Veteran continued to pursue an increased rating for his service-connected BPH by perfecting an appeal as to that issue.  See June 2011 Attorney's statement submitted in lieu of VA Form 9.  Therefore, the increased rating claim remains viable on appeal.  See AB, supra.

The Veteran's service-connected BPH disability is currently rated 10 percent disabling under the criteria of Diagnostic Code 7527, which provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is the predominant disability. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Only the predominant area of dysfunction is considered for rating purposes.  Id. 

For urine leakage, a 20 percent rating is assigned when the wearing of absorbent materials must be changed less than 2 times per day; a 40 percent rating is assigned when the wearing of absorbent materials must be changed two to four times per day; and a 60 percent rating is for assignment with the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a. 

For urinary frequency, a 20 percent rating is assigned with daytime voiding interval between one and two hours, or; awakening to void three to four times per night; a 40 percent evaluation is assigned with daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

For obstructed voiding, urinary symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. 

Urinary tract infections with poor renal function are to be rated as renal dysfunction.  38 C.F.R. § 4.115a.  Urinary tract infections with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent rating.  Id.  Recurrent symptomatic urinary infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.  Id. 

Historically, private treatment records show that the Veteran's prostatitis resulted in obstructive voiding symptoms.  See private treatment records dated March 2000, December 2002, July 2003, January 2004, and April 2004.  However, the private treatment records relevant to the current claim, i.e., those dated during the appeal period, note intermittent obstructive voiding symptoms, as well as urinary frequency.  In January and April 2011, the Veteran denied having problems with urinary incontinence, poor urinary stream, dribbling, hesitancy, nocturia, or dysuria.  However, in July 2011, Dr. C.M.H. noted the Veteran's chronic prostatitis caused discomfort sitting for long periods of time, as well as urinary hesitation and urgency.  The Veteran was noted to have an elevated PSA count at that time, after which a prostate biopsy was conducted in September 2011, which revealed prostate cancer.  Treatment records show the Veteran underwent a course of external beam radiotherapy to treat his prostate cancer, which was conducted from December 2011 to February 2012.  

Relevant VA treatment records also note that the Veteran's chronic medical problems include prostatitis.  In December 2010, the Veteran reported having frequent flares of prostatitis with dysuria; he did not report any other symptoms at that time.  In August 2011, the Veteran reported having recurrent prostatitis since January, including problems with dysuria, straining, and rectal pain.  In March 2012, the Veteran reported continued problems with urinary frequency and incomplete emptying, but he also reported that he was diagnosed with prostate cancer in September and had been experiencing bladder spasm since beginning radiation therapy.  In November 2013, the Veteran reported having nocturia two times a night, but his genitourinary system was otherwise negative.  

At the April 2008 VA examination, the Veteran denied having any urinary leakage, recurrent urinary tract infections, dysuria, dribbling, or retention due to BPH; however, he endorsed problems with hesitancy, difficulty starting his urinary stream, with straining to urinate.  He also reported having frequent daytime voiding, once every three hours, but he denied nocturia or urinary incontinence.  

At the March 2012 VA genitourinary examination, the Veteran denied having voiding dysfunction or any recurrent urinary tract symptoms or kidney infections.  The Veteran also denied having these symptoms at the September 2012 VA prostate examination.  

Review of the record shows the Veteran has complained of painful urination (dysuria), hesitation, incomplete emptying, and straining; however, these complaints are intermittent and not endorsed consistently throughout the appeal period.  Instead, the Board finds that the preponderance of the relevant evidence shows the Veteran's service-connected BPH is predominately manifested by urinary frequency throughout the appeal period.  In this regard, the evidence shows the Veteran reported having daytime voiding once every three hours in April 2008, and he also reported having urinary frequency in March 2012.  The Veteran also reported having nocturia two times a night in November 2013.  

Based on this evidence, the Board finds that such symptomatology is contemplated by the Veteran's 10 percent rating that has been assigned throughout the appeal period.  Specifically, such shows that his BPH is manifested by daytime voiding interval between two and three hours or awakening to void two times per night.  

A rating higher than 10 percent is not warranted, however, as the evidence does not reflect that the Veteran experiences daytime voiding between one and two hours or awakening to void three to four times per night.  Additionally, higher ratings are not warranted based upon renal dysfunction or urinary tract infections at any point during the appeal period, as there is no lay or medical evidence showing the Veteran's BPH is manifested by these conditions.  

The Board notes that, in reaching the above-noted determinations, the Veteran's assertions regarding the severity of his BPH have been considered; however, the lay assertions made in support of his claim do not warrant a higher disability rating than the 10 percent rating assigned.  

The evidence also shows the Veteran's service-connected BPH has remained relatively stable throughout the appeal period, as it has been predominately manifested by urinary frequency during this time.  Therefore, the Board finds there is no basis for staged rating of his BPH disability, under Hart, supra.

Therefore, the Board finds that the preponderance of the evidence is against the grant of a disability rating in excess of 10 percent for service-connected BPH.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an increased rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Other Considerations

The Board has also contemplated whether the Veteran's hypertension and BPH disabilities should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the symptomatology associated with the Veteran's service-connected hypertension and BPH disabilities are fully addressed by the rating criteria under which each disability is rated.  Specifically, the Board finds that the Veteran's 10 percent rating for hypertension under Diagnostic Code 7101 fully contemplates his elevated systolic and diastolic blood pressure and his need for continuous medication.  The Board also finds that symptoms caused by the medications taken to treat his hypertension, including fatigue, memory impairment, and dyspnea, are contemplated by the currently assigned 10 percent rating, as such symptoms are likely to occur when one experiences elevated blood pressure readings for which the 10 percent rating is assigned.  Likewise, the Board finds that the diagnostic criteria used to evaluate the Veteran's BPH adequately addresses all of the symptoms associated with his disability, including specifically his urinary frequency.  There are no additional symptoms manifested as a result of BPH which would warrant an extra-schedular rating.  Therefore, for the foregoing reasons, the Board concludes that the rating criteria reasonably describe the Veteran's symptomatology, resulting functional impairment, and overall disability level of his service-connected hypertension and BPH disabilities.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional cardiovascular or genitourinary disability or impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the Veteran's TDIU claim is inextricably intertwined with the remaining increased rating claims being remanded herein and, as a result, the TDIU claim must also be returned to the AOJ, as explained below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection membranous nephropathy is reopened, and the appeal is granted to this extent only.  

A rating in excess of 10 percent for hypertension is denied.  

A rating in excess of 10 percent for BPH with history of prostatitis is denied


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Membranous Nephropathy

In regard to the reopened claim of service connection for membranous nephropathy, the evidentiary record contains several opinions that purport to address whether such disorder is secondary to the Veteran's service-connected hypertension.  See VA examination reports dated November 2006 and March 2014; see also May 2008 statement from Dr. A.E. and June 2012 and June 2014 statements from Dr. E.F.  

Notably, in March 2014, while the VA examiner opined that the Veteran's membranous nephropathy is not due to or aggravated by hypertension, the rationale provided in support of his opinion does not adequately address the aggravation element of the secondary service connection claim.  Instead, the rationale only addresses the direct causal relationship between the two disabilities, as the examiner noted that medical literature (to which he cited) shows that hypertension is not an established cause for membranous nephropathy and that the treatment records and Veteran's statements show that his membranous nephropathy is not attributed to any specific cause.  

In this context, the Board notes that, in June 2014, Dr. E.F. opined that the Veteran's membranous nephropathy is aggravated by his hypertension, noting that it is well-documented in nephrology literature that hypertension is a risk factor for progression of renal failure, regardless of cause, and that current guidelines in nephrology are for tight control of blood pressure to help retard that progression.  While the rationale provided adequately addresses the aggravation element of this claim, Dr. E.F. failed to cite the medical literature and guidelines to which she referred, thereby lessening the probative value of her opinion.  

Given the deficiencies detailed above, the Board finds a remand is necessary in order to obtain a new VA opinion that addresses whether the Veteran's membranous nephropathy is aggravated by his service-connected hypertension.  While on remand, the Veteran is free to obtain an additional opinion from Dr. E.F. that adequately addresses the aggravation element of this claim, with thorough discussion of the medical literature and citation.  

Lumbar Spine Disability

The Veteran is seeking a rating in excess of 10 percent for his lumbar spine disability.  While the Veteran has been afforded several VA examinations in conjunction with this claim, there remains a question as to whether there are objective neurologic abnormalities associated with his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

In this regard, VA treatment records show the Veteran has variously reported having tingling in his legs and feet, as well as burning in his feet in the morning, which improved after walking a few minutes; however, neurologic examination is shown to be normal.  See VA treatment records dated December 2010 and August 2011.  Private treatment records also note the Veteran's lumbar spine disability with associated lower extremity neurologic symptoms, including lower extremity numbness and occasional weakness.  See May 2012 statement from Dr. E.F.; October 2013 statement from Dr. E.H.S.  

During the April 2008 VA examination, the Veteran reported that his low back pain radiated down both legs to the top of the feet and described the radiating pain as sharp, with numbness and tingling; however, sensory examination of the lower extremities was normal to vibration, pain (pinprick), light touch, and position sense.  Likewise, during the March 2012 VA examination, the Veteran reported having numbness, weakness, and swelling in his legs after standing for a long period of time; however, sensory examination of the lower extremities was normal and the VA examiner specifically stated that there was no objective evidence of bilateral lower extremity radiculopathy or neuropathy on examination.  

The physician who conducted the March 2014 VA examination noted the Veteran's report of numbness and tingling in his hands and feet, but objective sensory examination was normal to light touch testing.  In fact, the March 2014 VA examiner stated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  He also noted the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability, such as bowel or bladder problems.  Instead, the examiner stated that the subjective reports of symmetric lower extremity paresthesia/dysesthesias are most likely related to his membranous nephropathy and nephrotic syndrome, which are an established cause for peripheral edema.  

Despite the foregoing, Dr. E.F. has stated that the Veteran appears to have peripheral neuropathy but she was unable to ascertain the cause of his neuropathy without further imaging of the lumbar spine.  She also suggested, however, that the Veteran's lower extremity numbness and tingling may be related to his exposure to red lead (lead oxide) during service.  See June 2014 statement from Dr. E.F.

In light of the foregoing, the Board finds that a comprehensive VA examination is needed to determine the nature and severity of any neurologic abnormalities currently manifested by the Veteran.  In this regard, the Board finds that additional information and evidence is needed to determine if a separate, compensable disability rating is warranted for any neurologic abnormality associated with his service-connected lumbar spine disability, including which nerve(s) are involved and the degree of paralysis caused by each abnormality.  

Therefore, the Board concludes the Veteran should be afforded a VA peripheral nerves examination to determine the current nature and severity of any neurologic abnormality currently manifested by the Veteran associated with his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Left and Right Knee Disabilities

The Veteran is seeking a higher disability rating for his service-connected left and right knee disabilities, which are separately rated 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  

Review of the record shows the Veteran was afforded a VA joints examination in April 2008, during which his range of motion was from zero to 105 degrees in the left knee and zero to 100 degrees in the right knee.  While there was objective evidence of painful motion while he demonstrated flexion in both knees, there was no additional limitation of motion on repetitive use.  Nevertheless, the Veteran reported having severe flare-ups that occurred every three weeks and lasted one to two days, and he reported that he was limited to 25 percent of his normal capacity during his flare-ups.  Despite the foregoing, the April 2008 VA examiner did not did not comment as to the Veteran's functional loss due to any flare-ups or attempt to state the amount of functional loss experienced "in terms of the degree of additional range-of-motion loss."  See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011); see also DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  

The regulations and case law pertinent to this appeal require that VA consider the Veteran's functional loss when evaluating a musculoskeletal disability and, because the objective evidence of record, namely the April 2008 VA examination report, does not adequately address the Veteran's functional loss during flare-ups, the Board finds an updated medical examination is needed before a fully informed decision may be rendered with respect to this issue.  The medical professional designated to evaluate the Veteran will be requested to provide a retrospective opinion as to any functional loss or additional impairment that resulted during the flare-ups reported by the Veteran during the April 2008 VA examination.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Other Claims Remaining on Appeal

In an August 2012 rating decision, the AOJ granted service connection for allergic rhinitis and assigned an initial noncompensable rating, effective August 24, 2010.  Likewise, in a September 2012 rating decision, the AOJ denied a compensable rating for left shoulder impingement syndrome.  In December 2012, the Veteran submitted a statement expressing disagreement with the ratings assigned to his service-connected allergic rhinitis and left shoulder disability.  

The December 2012 statement from the Veteran is accepted as a valid notice of disagreement as to the assigned ratings for his allergic rhinitis and left shoulder disability.  To date, the AOJ has not issued a statement of the case addressing these issues.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of a statement of the case addressing each claim noted above is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran is seeking entitlement to TDIU; however, the increased rating claims being remanded by the Board may affect his eligibility for a TDIU.  Therefore, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims which are being remanded by the Board and, as a result, consideration of the TDIU claim is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case regarding the issues of entitlement to a compensable rating for left shoulder impingement syndrome and an initial compensable rating for allergic rhinitis.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, return the case to the Board for review, as appropriate.

2. Provide the Veteran with an opportunity to obtain an additional opinion from Dr. E.F. that adequately addresses the aggravation element of his claim for service connection for membranous nephropathy as secondary to his hypertension, with thorough discussion of the medical literature and citation

3. Return the claims file to the VA examiner who conducted the Veteran's March 2014 VA kidney examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinion regarding the etiology of the Veteran's membranous nephropathy:

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that membranous nephropathy is aggravated by the Veteran's service-connected hypertension disability.  

In answering the foregoing, the examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should also address the March 2014 opinion from Dr. E.F. which notes that it is well-documented in nephrology literature that hypertension is a risk factor for progression of renal failure, regardless of cause, and that current guidelines in nephrology are for tight control of blood pressure to help retard that progression.  

All opinions and conclusions expressed must be supported by a complete rationale in the report.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

4. Afford the Veteran an appropriate VA examination to determine whether he has neurologic abnormalities associated with his service-connected lumbar spine disability and, if so, the nature and severity of such abnormalities.  The record, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

(A) The examiner should identify all currently diagnosed neurological disorders manifested as a result of the Veteran's lumbar spine DJD, to include bladder or bowel impairment, erectile dysfunction, and/or radiculopathy affecting the left and/or right lower extremities.

(B) For each diagnosed neurological abnormality associated with the Veteran's lumbar spine DJD, the examiner should identify the nerve affected and discuss the severity of such abnormality. 

If radiculopathy of the lower extremity(ies) is diagnosed, the examiner should also indicate whether such results in complete or incomplete paralysis of the affected nerve and, if such is considered to be incomplete, whether it is mild, moderate, moderately severe, or severe. 

The examiner should also comment upon the frequency and severity of all other neurological impairments associated with the Veteran's lumbar spine disability, including any bowel or bladder abnormalities or erectile dysfunction. 

In answering the foregoing, the examining physician must take into consideration the Veteran's lay statements.  A rationale must be provided for any opinion offered.

5. Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected left and right knee disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's left and right knee disabilities.  He or she should specifically address the range of motion (flexion and extension), to include a measurement of where pain begins; any limitations of his range of motion based on pain, weakness, fatigability, or incoordination, and following repetitive testing.  The examiner should also address the presence of lateral instability or recurrent subluxation; and any meniscus abnormality. 

The VA examiner should specifically discuss the nature and severity of the Veteran's reported flare-ups, to include any functional loss or additional impairment that results during a flare-up.  If it is found that such results in additional limitation of motion, the examiner should express, if possible, the degrees to which flexion and/or extension are limited during a flare-up.  

The examiner is also asked to review the April 2008 VA examination and provide a retrospective opinion regarding the nature of any functional loss or additional impairment that resulted during flare-ups as reported by the Veteran at that time, to include expressing any such limitation in degrees, if possible.  

If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, either presently or at the time of the April 2008 VA examination, that fact must be so stated and an explanation should be provided as to why.

All opinions expressed must be accompanied by supporting rationale.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims for service connection for membranous nephropathy, increased ratings for lumbar spine DJD, and right and left knee disabilities, and entitlement to TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


